Order entered July 13, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00718-CR
                                   No. 05-18-00719-CR
                                   No. 05-18-00720-CR
                                   No. 05-18-00721-CR

                               JAIME JUAREZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 363rd Judicial District Court
                                Dallas County, Texas
   Trial Court Cause Nos. F17-72426-W, F17-72427-W, F17-72428-W & F17-72429-W

                                        ORDER

      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandates in

these appeals INSTANTER.


                                                   /s/   ADA BROWN
                                                         JUSTICE